DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/22/2021.
Claims 1, 5, 12, and 14 are amended.
Claims 4 and 13 are cancelled.
Claims 21-22 are newly added.
Claims 1-3, 5-12, and 14-22 are currently pending and have been examined. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Allowable Subject Matter
Claims 9, 15, 19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10, 12, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2012/0185913 A1), in view of Mangtani (US 10,395,293 B1), further in view of Lees (US 2015/0363374 A1), and further in view of Srinivasan (US 2014/0075565 A1). 
Claim 1, Martinez discloses:
a hardware processor (¶ [0137]); and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform operations to (¶ [0161]):
transform application programming interface (API) abstractions into product-specific APIs used by a plurality of cloud marketplaces and cause invocation of the product-specific APIs in an integration system (see “Cloud service bus 115 may be utilized to parse management instructions received from the manager module 23, transform the management instructions to instructions compatible with the target cloud-computing resource, and route the management instruction to the targeted cloud-computing resource” and “route the instructions to the application programming interface (API) for a target cloud-computing resource in ¶ [0082]; ¶ [0084]-[0085]);
facilitate browsing, ordering, and managing business services offered by the cloud marketplaces through a federated marketplace portal (see “The application store software ordering capability can include an intuitive interface for browsing and purchasing published software and services” in ¶ [0123] of Martinez);
instantiate one of the business services into a business service instance responsive to the user ordering the one of the business services (¶ [0110]; ¶ [0123]).

provide results sets, generated by the product-specific APIs based on user interactions, to the integration system;
transform, by the integration system, results sets returned by the product-specific APIs into a canonical form, wherein the transformed result sets are transmitted to a federated marketplace portal; 
use the transformed result sets to facilitate browsing, ordering, and managing business services offered by the cloud marketplaces through a federated marketplace portal.
However, Mangtani [Symbol font/0x2D]which like Martinez related to a federated marketplace[Symbol font/0x2D] teaches:
provide results sets, generated by the product-specific APIs based on user interactions, to the integration system (see  “platform-dependent API 208 (shown in Fig. 2) stored in a cartridge 116a of a merchant server 108a” and “The  merchant server 108a can query its database for the relevant product information, and can return the retrieved data to the commerce engine 106 for processing” in Col 4, lines 15-40 of Mangtani);
transform, by the integration system, results sets returned by the product-specific APIs into a canonical form, wherein the transformed result sets are transmitted to a federated marketplace portal (see “The commerce engine 106 can then translate and/or convert the platform-specific data and/or response obtained from the merchant server 108a into platform-independent product data (e.g., using the mapping schema), and can store the 45 platform-independent product data (e.g., 
use the transformed result sets to facilitate browsing, ordering, and managing products offered by the cloud marketplaces through a federated marketplace portal (Col 3, lines 1-35 of Mangtani).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Martinez to include the transforming of Mangtani.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Martinez to include transforming of Mangtani because there is a need for systems and methods that can facilitate transactions across multiple merchants that may be using various merchant platforms operating using different e-commerce platforms (Mangtani: Col 1, lines 60-65).
	The combination of Martinez in view of Mangtani does not teach:
publish the discovered product-specific APIs to an API gateway; 
detect updates to the discovered product-specific APIs; and 
responsive to detecting an update to one of the discovered product-specific APIs, 
provide corresponding updated API information to the API gateway, and 
provide a notification of the updated API information to the user.
However, Lees [Symbol font/0x2D]which like Martinez is related to managing APIs[Symbol font/0x2D] teaches:
publish the discovered product-specific APIs to an API gateway (see “API control terminal 29” in ¶ [0107]; ¶ [0108] of Lees);
detect updates to the discovered product-specific APIs (see “A data message containing the proposed changes can then be received by the API application 41 for information purposes” in ¶ [0169] of Lees); and 
responsive to detecting an update to one of the discovered product-specific APIs, 
provide corresponding updated API information to the API gateway (see “If approved, the API provider updates the API documentation stored in the database 42” in ¶ [0169] of Lees), and 
provide a notification of the updated API information to the user (see “the API user similarly informed and permitted to access the new API documentation” in ¶ [0188]; ¶ [0217] of Lees).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Martinez in view of Mangtani to include the API updating and documentation, as taught by Martinez.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the API updating and documentation of Lees because the existing process for distribution of updated documentation and processing of that documentation is labour-intensive and error-prone (Lees: ¶ [0216]).
The combination of Martinez in view of Mangtani, and further in view of Lees does explicitly not teach:
automatically discover the product-specific APIs exposed by the business service instance.
However, Srinivasan [Symbol font/0x2D]which is also related to a multi-tenant cloud system[Symbol font/0x2D] teaches:
automatically discover the product-specific APIs exposed by the business service instance (see “A specific instantiation of as service provided by cloud infrastructure system is referred to herein as a service instance” in ¶ [0046]; see “These APIs can expose, to service instances with each of the identity domains, methods that those service instances can invoke in order to access and make use of components within infrastructure” in ¶ [0132] of Srinivasan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Martinez in view of Mangtani and further in view of Lees to include the API exposure of Srinivasan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the exposing of product-specific APIs in order to enable multiple separate customers, each having their own separate identity domains, to use hardware and software that is shared in the cloud (Srinivasan: ¶ [0149]).

Claim 2, the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further discloses:
wherein the plurality of cloud marketplaces are provided by multiple companies (see “federated constituency of internal and external service providers” in ¶ [0060].

Claim 3, the combination of the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further teaches:
wherein the business services are stored by the cloud marketplaces without being aggregated into the federated marketplace portal (see “a cloud-computing resource 

Claim 5, the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further discloses: 
wherein the API abstractions include Create, Search, View, Update, Delete, Order, Manage, and Terminate (see “By using cloud-computing platform 20 to plan, build, manage, or use cloud-computing resources … users of platform 20 are provided with standardized access from disparate cloud-computing systems and providers without concerning themselves with the proprietary details” in ¶ [0065]; see “a user can preview cloud-computing services available for deployment” in ¶ [0069]; see “update” in ¶ [0079]; see “search capabilities” in ¶ [0115]).
The combination of Martinez in view of Mangtani and further in view of Lees does not explicitly disclose:
wherein the API abstractions include Create, Search, View, Update, Delete, Order, Manage, and Terminate.
However, Srinivasan further teaches:
wherein the API abstractions include Create, Search, View, Update, Delete, Order, Manage, and Terminate (¶ [0073]; ¶ [0096] of Srinivasan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the API abstractions of Martinez in view of Mangtani and further in view of Lees to include the delete and terminate of Srinivasan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the API 

Claim 6, the combination of the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further discloses:
provide a portal federation framework to store metadata to facilitate integration of content from the plurality of marketplaces (¶ [0079]; see “metamodel framework” in ¶ [0088]; ¶ [0116]).

Claim 7, the combination of the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further discloses:
enforce specific policies of the plurality of cloud marketplaces regarding the sharing of the business services (¶¶ [0066]-[0067]; ¶ [0074]; ¶ [0088] of Martinez).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the federated marketplace portal of the combination of Arwe in view of Martinez to include the policy manager of Martinez.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the portal to include the policy manager of Martinez in order to ensure current policies allow for the provisioning the cloud-computing resource from a cloud-computing environment, thereby providing “valid” or “right” placement consistent with the metamodel framework (Martinez: ¶ [0088]).

Claim 8, the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further discloses wherein the instructions are executable by the hardware processor to perform operations to: 
store code modules for performing lifecycle automation steps (¶ [0066]; ¶ [0105]).

Claim 10, the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 1.  Martinez further discloses, wherein the instructions are executable by the hardware processor to perform operations to:
facilitate brokering and sharing model specifications (see “The platform 20 automatically parses the policy and metamodel data associated with the workload and ensures that the infrastructure elements, regardless of type, are provisioned, updated and operated in accordance with the policy” in ¶ [0095]; ¶ [0131]).

Claim 12, Martinez discloses a computer-implemented method, comprising: 
generating a user interface with a federated marketplace portal to allow a user to browse, order, and manage business services offered by a plurality of cloud marketplaces based at least in part on application programming interface (API) abstractions (¶ [0060; ¶ [0123]; Figs. 9A-9D);
transforming the  API abstractions into product-specific APIs used by the cloud marketplaces (see “Cloud service bus 115 may be utilized to parse management instructions received from the manager module 23, transform the management instructions to instructions compatible with the target cloud-computing resource, and route the management instruction to the targeted cloud-computing resource” and “route 
instantiating one of the business services into a business service instance responsive to the user ordering the one of the business services (¶ [0110]; ¶ [0123]).
Martinez does not disclose:
providing results sets, generated by the product-specific APIs based on user interactions, to the integration system;
transforming, by the integration system, results sets returned by the product-specific APIs into a canonical form, wherein the transformed result sets are transmitted to a federated marketplace portal; 
using the transformed result sets to facilitate browsing, ordering, and managing business services offered by the cloud marketplaces through a federated marketplace portal.

However, Mangtani [Symbol font/0x2D]which like Martinez related to a federated marketplace[Symbol font/0x2D] teaches:
providing results sets, generated by the product-specific APIs based on user interactions, to the integration system (see  “platform-dependent API 208 (shown in Fig. 2) stored in a cartridge 116a of a merchant server 108a” and “The  merchant server 108a can query its database for the relevant product information, and can return the retrieved data to the commerce engine 106 for processing” in Col 4, lines 15-40 of Mangtani);
transforming, by the integration system, results sets returned by the product-specific APIs into a canonical form, wherein the transformed result sets are transmitted to a federated marketplace portal (see “The commerce engine 106 can then translate and/or convert the platform-specific data and/or response obtained from the merchant server 108a into 
using the transformed result sets to facilitate browsing, ordering, and managing products offered by the cloud marketplaces through a federated marketplace portal (Col 3, lines 1-35 of Mangtani).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Martinez to include the transforming of Mangtani.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Martinez to include transforming of Mangtani because there is a need for systems and methods that can facilitate transactions across multiple merchants that may be using various merchant platforms operating using different e-commerce platforms (Mangtani: Col 1, lines 60-65).
	The combination of Martinez in view of Mangtani does not teach:
publishing the discovered product-specific APIs to an API gateway; 
detecting updates to the discovered product-specific APIs; and 
responsive to detecting an update to one of the discovered product-specific APIs, 
providing corresponding updated API information to the API gateway, and 
providing a notification of the updated API information to the user.
However, Lees [Symbol font/0x2D]which like Martinez is related to managing APIs[Symbol font/0x2D] teaches:
publishing the discovered product-specific APIs to an API gateway (see “API control terminal 29” in ¶ [0107]; ¶ [0108] of Lees);
detecting updates to the discovered product-specific APIs (see “A data message containing the proposed changes can then be received by the API application 41 for information purposes” in ¶ [0169] of Lees); and 
responsive to detecting an update to one of the discovered product-specific APIs, 
providing corresponding updated API information to the API gateway (see “If approved, the API provider updates the API documentation stored in the database 42” in ¶ [0169] of Lees), and 
providing a notification of the updated API information to the user (see “the API user similarly informed and permitted to access the new API documentation” in ¶ [0188]; ¶ [0217] of Lees).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Martinez in view of Mangtani to include the API updating and documentation, as taught by Martinez.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the API updating and documentation of Lees because the existing process for distribution of updated documentation and processing of that documentation is labour-intensive and error-prone (Lees: ¶ [0216]).
The combination of Martinez in view of Mangtani, and further in view of Lees does explicitly not teach:
automatically discovering the product-specific APIs exposed by the business service instance.
However, Srinivasan [Symbol font/0x2D]which is also related to a multi-tenant cloud system[Symbol font/0x2D] teaches:
automatically discovering the product-specific APIs exposed by the business service instance (see “A specific instantiation of as service provided by cloud infrastructure system is referred to herein as a service instance” in ¶ [0046]; see “These APIs can expose, to service instances with each of the identity domains, methods that those service instances can invoke in order to access and make use of components within infrastructure” in ¶ [0132] of Srinivasan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Martinez in view of Mangtani and further in view of Lees to include the API exposure of Srinivasan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the exposing of product-specific APIs in order to enable multiple separate customers, each having their own separate identity domains, to use hardware and software that is shared in the cloud (Srinivasan: ¶ [0149]).

Claim 14 is directed to a non-transitory computer-readable medium.  Claim 14 recite limitations that are parallel in nature as those addressed above for claim 12 which is directed towards a method.  Claim(s) 14 is therefore rejected for the same reasons as set forth above for claim 12.


Claim 17
provide a portal federation framework to store metadata to facilitate integration of content from the plurality of marketplaces (¶ [0079]; see “metamodel framework” in ¶ [0088]; ¶ [0116]).

Claim 18, the combination of the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the non-transitory computer-readable storage medium of claim 14.  Martinez further discloses:
enforce specific policies of the plurality of cloud marketplaces regarding the sharing of the business services (¶¶ [0066]-[0067]; ¶ [0074]; ¶ [0088]).

Claim 20, the combination of the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the non-transitory computer-readable storage medium of claim 14.  Martinez further discloses:
providing a portal federation framework to store metadata to facilitate integration of content from the plurality of marketplaces (¶ [0079]; see “metamodel framework” in ¶ [0088]; ¶ [0116]).






Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2012/0185913 A1), in view of Mangtani (US 10,395,293 B1), further in view of Lees (US 2015/0363374 A1), further in view of Srinivasan (US 2014/0075565 A1), and further in view of Arwe (US 2014/0006627 A1).
Claim 11, the combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan teaches the system of claim 10.  The combination of Martinez in view of Mangtani, and further in view of Lees and Srinivasan does not disclose:
wherein the model specifications include Topology and Orchestration Specification for Cloud Applications (TOSCA).
However, Arwe [Symbol font/0x2D]which like Mangtani is related to instantiating cloud resources[Symbol font/0x2D] teaches:
wherein the model specifications include Topology and Orchestration Specification for Cloud Applications (TOSCA) (see “The service model may be defined in the form of an XML document, for example according to the TOSCA standard” in ¶ [0049] of Arwe).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model specifications of Martinez in view of Mangtani, and further in view of Lees and Srinivasan to include TOSCA, as taught by Arwe.  One of ordinary skill in the art before the effective filing date would have been motivated to modify model specifications to include TOSCA as taught by Arwe because TOSCA is an example of a generic data format that comprises abstract method and parameters depending solely on the resource type and not on any particular resource manager providing resources of said type (Arwe: ¶ [0028]).

Response to Arguments
Applicant’s arguments filed 02/22/2021, with respect to 35 USC § 103 and independent claims 1,12, and 14, have been fully considered, but are moot under new grounds of rejection relying on Mangtani (US 10,395,293 B1) and Srinivasan (US 2014/0075565 A1) to teach the newly amended limitations.  Therefore, the Examiner is maintaining the 103 rejections of claims 1, 12, and 14.
Regarding the dependent claims, Applicant argues these claims are allowable at least due to their dependence on the independent claims.  As mentioned above, the Examiner is maintaining the rejections of the independent claims, therefore claims 2-11, 13, and 15-20 similarly remain rejected.
The 103 rejection of claims 9, 15, and 19 has been withdrawn.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Amoroso) describes securing cloud based infrastructures.
Subramanian (US 2014/0075520 A1) teaches automatically discovering exposed APIs during deployment of an instance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625